DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, 12, and 14 of U.S. Patent No. 10,925,074. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “an electronic device for a resource management apparatus, comprising:  a transceiver; and processing circuitry, operatively connected to the transceiver, configured to:  receive a resource request from a user equipment” corresponds to “an electronic device for a resource management apparatus, comprising:  a transceiver; and processing circuitry, operatively connected to the transceiver, configured to:  receive a resource request from one of a plurality of resource management objects” in claim 1 of the above U.S. Patent.
“In response to the resource request, generate and transmit a measurement request to instruct the user equipment to measure a resource utilization parameter within a specific time range and a specific space range” corresponds to “in response to the resource request, generate and transmit a measurement request to instruct the resource management object to measure a resource utilization behavior pattern of the resource management object within a specific time range and a specific space range” in claim 1 of the above U.S. Patent.
“Wherein the measurement request comprises at least one of a measurement object, a measurement time window or a measurement region” corresponds to the same in claim 1 of the above U.S. Patent.
“In response to the measurement request, receive a measurement report from the user equipment, the measurement report indicating the requested resource utilization parameter” corresponds to “in response to the measurement request, receive a measurement report from the resource management object, the measurement report including the requested resource utilization behavior patterns” in claim 1 of the above U.S. Patent.
Lastly, “based on the measurement report, allocate wireless resources to the user equipment and generate corresponding allocation information; transmit the allocation information to the user equipment” corresponds to “based on the measurement report, allocate wireless resources to the resource management object and generate corresponding allocation information; transmit the allocation information to the resource management object” in claim 1 of the above U.S. Patent.
Claim 1 of the instant application does not claim “wherein the measurement report comprises at least one of the measurement object, the measurement time window or the measurement region”.  Therefore claim 1 merely broadens the scope of claim 1 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 2, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 3, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 4, this claim similarly corresponds to claim 4 of the above U.S. Patent.
Regarding claim 5, this claim similarly corresponds to claim 5 of the above U.S. Patent.
Regarding claim 6, this claim similarly corresponds to claim 6 of the above U.S. Patent.
Regarding claim 7, this claim similarly corresponds to claim 7 of the above U.S. Patent.
Regarding claim 8, “an electronic device for a user equipment, comprising: a transceiver; and processing circuitry operatively connected to the transceiver, configured to: transmit a resource request to a resource management apparatus” corresponds to the same in claim 12 of the above U.S. Patent.
“In response to the resource request, receive a measurement request to instruct the user equipment to measure a resource utilization parameter within a specific time range and a specific space range” corresponds to “in response to the resource request, receive a measurement request to instruct the resource management object to measure resource utilization behavior patterns of the resource management object within a specific time range and a specific space range” in claim 12 of the above U.S. Patent.
“Wherein the measurement request comprises at least one of a measurement object, a measurement time window or a measurement region” corresponds to the same in claim 12 of the above U.S. Patent.
“In response to the measurement request, perform a measurement and transmit a measurement report to the resource management apparatus, the measurement report indicating the requested resource utilization parameter” corresponds to “in response to the measurement request, perform a measurement and transmit a measurement report to the resource management apparatus, the measurement report including the requested resource utilization behavior patterns” in claim 12 of the above U.S. Patent.
Lastly, “based on the measurement report, receive an allocation of wireless resources from the resource management apparatus” corresponds to the same in claim 12 of the above U.S. Patent.
Claim 8 of the instant application does not claim “wherein the measurement report comprises at least one of the measurement object, the measurement time window or the measurement region” or “communicate with another entity via the allocated wireless resources”.  Therefore claim 8 merely broadens the scope of claim 12 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 9, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 10, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 11, this claim similarly corresponds to claim 4 of the above U.S. Patent.
Regarding claim 12, this claim similarly corresponds to claim 14 of the above U.S. Patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467